 INTERNATIONAL ASSN. OF BRIDGE, IRON WORKERS, LOCAL 10153International Association of Bridge,Structural andOrnamental Iron Workers,Local10, AFL-CIO andGrover C.Byrd,itsAgentandVincentMetalWorks.Cases 17-CC-535 and 17-CD-170November 27, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn May 20, 1974, Administrative Law Judge ArnoldOrdman issued the attached Decision in this proceed-ing.Thereafter, the Charging Party filed exceptionsand a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and the briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, only tothe extent consistent herein.The facts, more fully described in the AdministrativeLaw Judge's Decision, reveal that Respondent (here-inafter referred to as Iron Workers) has a collective-'bargaining relationship with Luther L. Essary Con-struction Company (hereinafter referred to as Essary),a general contractor in the construction industry. Thecontractual arrangement between Essary and Local 10includes a clause known as article XIII which requiresthat Essary "shall subcontract work covered hereunder. . . only to a person, firm, partnership or corporationthat is party to an executed current agreement withIron Workers Local No. 10." During the last 4 years,Essary has averaged about 20 projects per year and hasfollowed the practice of requesting the referral of iron-workers from Local 10 whenever ironwork was re-quired at its various construction sites. Local 10 hasalways complied with these requests, supplying work-ers two or three times at each project. In September1973,2Essary was engaged in the construction of alibrary building for Central Bible College in Spring-field,Missouri. Early in the month, Local 10's fieldrepresentative, Grover C. Byrd, came to the jobsite andapproached Essary's construction superintendent, Ge-rald Thomlinson. According to Thomlinson,3 Byrdinquired as to when Essary would be ready to erect thebuilding. Thomlinson replied that he understood Byrdwanted to know when Local 10 workers would beneeded and informed Byrd that Essary had subcon-tracted the structural ironwork to VincentMetalWorks (hereinafter referred to as Vincent), a companywhich does not have a contractual or collective-bar-gaining relationship with Local 10.4 Thomlinson fur-ther testified that when he told Byrd that he had noauthority over who would be used on the job, Byrdcited article XIII of the Iron Workers agreement withEssary. Byrd then told Thomlinson that he would likeEssary to ask Vincent to use ironworkers to erect thesteel structure at the construction site. Thomlinson re-peated that he had no control over this and that Essaryhad already subcontracted the work to Vincent. Byrdthen stated that Essary would be in violation of itscontract with Local 10 and that Local 10 would nolonger feel obligated to furnish any more help. Later inthe conversation, Byrd and Thomlinson noted that anironworker had already been working on the job, andByrd reiterated that he would not have to furnish anyhelp for this particular job.Following his conversation with Thomlinson, Byrdinvestigated the wage rates of Vincent employees andverified that they were substantially less than thosepaid members of Local 10. He then sent a letter toVincent dated September 5, 1973, which informed Vin-cent of the disparity between wages and benefits paidits employees compared with those that prevail in thearea. The letter further informed Vincent of Local 10'sintention to publicize this situation by peaceful picket-ing, and it expressly disclaimed any intention to de-mand that Vincent employees join Local 10 or thatVincent sign a contract with Local 10. Vincent receivedthe letter on September 7, and the picketing began ator about 8:30 a.m. on September 11. At all times, thepicketing was peaceful and performed by a single picketwho carried a sign which stated, in relevant part, "Vin-cent Metal Works breaking established working condi-tions of Iron Workers Local 10. . . ." The picketingcontinued until the sheet metal workers employed byVincent completed the structural ironwork on Septem-ber 18. Although Essary had no ironworkers on theproject during the picketing, it subsequently requestedworkers, and Local 10 supplied them. On the first dayof the picketing, two employees of a company engagedby Vincent to hoist steel stopped work. However, theyIThe ChargingParty has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry Wa/IProducts,Inc.,91NLRB544 (1950),enfd 188 F.2d 362(C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings2Unless otherwise specified,all dates referred to herein are in 19733Although the Administrative Law Judge characterized this witness'recollection as "imprecise," he credited his testimony with respect to theconversationwith Byrd4Vincent's employees are represented exclusively by Sheet Metal Work-ers Local Union No 146, and they receive wages and benefits which are lessthan those received by members of Local 10. Both the Iron Workers and theSheet Metal Workers perform the kind of work involved in the presentcontroversy215 NLRB No. 6 154DECISIONSOF NATIONALLABOR RELATIONS BOARDreturned to work the following day and remained onthe project without further incident.The Administrative Law Judge found nothing inByrd's remarks to Thomlinson that constituted athreat, coercion, or restraint as proscribed by Section8(b)(4)(ii) of the Act or had the illicit objects definedin subsections (B) and (D) of that section. The Ad-ministrative Law Judge also found that the sole objectof the picketing was to protect Local 10's area stand-ards from erosion, and that the picketing therefore didnot violate Section 8(b)(4)(B) or (D) of the Act either.Although we agree with the Administrative Law Judgethat neither the remarks to Thomlinson nor the picket-ing violated Section 8(b)(4)(B),5 we find that both theremarks and the picketing were in violation of Section8(b)(4)(D) of the Act.Unlike the Administrative Law Judge, we believethat Byrd's remarks to Thomlinson were in the natureof a threat proscribed by Section 8(b)(4)(ii) of theAct.' It is undisputed that Byrd approached Thomlin-son to inquire when ironworkers would be needed atthe jobsite.Upon learning that the work was to beperformed by employees who were not members ofLocal 10, Byrd asked Thomlinson to have Essary pre-vail upon the employer, Vincent, to assign the work toironworkers instead.When Thomlinson protested thathe had no control over the assignment of the work,Byrd threatened to discontinue referral of ironworkersto Essary at that projectsite.These facts clearly estab-lish that Respondent's agent,Byrd, threatened Essaryitwould discontinue the practice of referring workersto Essary unless Essary influenced Vincent to assignthe work in dispute to members of Local 10 rather thanto sheet metal workers. Such conduct violates Section8(b)(4)(ii)(D) of the Act. The fact that Local 10 did notthereafterengage inthe conduct which it threateneddoes not negate the coercive and unlawful effect of thethreat itself.'Having thus found that an object of Byrd's threat toThomlinson was to forcea reassignmentof work to theRespondent, we believe it would be unrealistic to con-5While we are finding herein that Respondent threatened Essary toinduce Essary to influence or pressure Vincent to assign the disputed workto Respondent's members rather than to the sheet metal workers, and thatit picketed to force Vincent's reassignment of the work, in violation of Sec8(b)(4)(D) of the Act, we do not believe that the facts warrant a finding thatany of Respondent's conduct was designed to force or require Essary to"cease doing business" with Vincent within themeaning of Sec 8(b)(4)(B)of the Act CfNL.R B. v Local 825, International Union of OperatingEngineers,AFL-CIO [Burns&Roe, Inc],400 U S 297 (1971)6Columbus Building and Construction Trades Council, AFL-CIO (TheKroger Co),149 NLRB 1224 (1964)rThe record reflects that the Regional Director for Region 17 had madean administrative determination that, while there existed an agreed-uponmethod for the voluntary adjustment of the dispute,the effectuation of thatmethod had broken down and, thus, the conduct of a 10(k) hearing was nota prerequisite here SeeOperating Engineers Local Union No 3, Interna-tional Union of Operating Engineers, AFL-CIO (Hansen's Incorporated),192 NLRB 139, 142-143 (1971)clude that the picketing, ostensibly directed only to-ward the preservation of area standards, did not havea similar object. During his conversation with Thom-linson,Byrd said nothing about the erosion of areastandards. He was then simply seeking the work whichhad been given to the sheet metal workers, and he madean unlawful threat to achieve that purpose. The picket-ing followed on the heels of that threat. If it is assumedthat the information Respondent obtained before thepicketing began regarding Vincent's lower wage ratesin fact played a part in Respondent's decision to picket,we cannot believe that the Respondent's desire for thework, conveyed to Essary even before it investigatedwage rates, did not also prompt it to picket for thepurpose of forcing Vincent's reassignmentof the workto its members. We find that such an unlawful objectwas present and that Respondent violated Section8(b)(4)(i) and (ii)(D) of the Act by its picketing at theconstruction site in this case.Having found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and(ii)(D) of the Act, we shall order that it cease and desisttherefrom and take certain affirmative actions designedto effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the NationalLaborRelationsBoard hereby orders that the Respondent,Interna-tional Association of Bridge, Structural and Ornamen-tal IronWorkers, Local10,AFL-CIO, Springfield,Missouri, its officers, agents,and representatives, shall:1.Cease and desist from:(a) Engaging in or inducing or encouraging any in-dividual employedby LutherL. Essary ConstructionCompany, Vincent Metal Works,or by any other per-son engaged in interstate commerce, or in an industryaffecting such commerce,to engage in a strike orrefusal in the course of such individual's employmentto use, manufacture,process,transport,or otherwisehandle or work on any goods,articles,materials, orcommodities,or to perform any services,where an ob-ject thereof is to force or require Vincent Metal Worksto assign the work of erecting structual steel to em-ployees who are representedby Local10, rather thanto employees who are represented by Sheet MetalWorkersLocal Union No. 146.(b) Threatening,coercing,or restrainingLuther L.Essary Construction Company,Vincent Metal Works,or any other person engaged in interstate commerce, orin an industry affecting such commerce,for such anobjective.2.Take the following affirmative actions which, wefind,will effectuate the policies of the Act: INTERNATIONALASSN OF BRIDGE,IRON WORKERS,LOCAL 10155(a) Post at its principal office and usual meetingplacecopiesof the attached noticemarked"Appendix."'Copies of said notice, on forms prov-ided by the Regional Director for Region 17, afterbeing signed by Local 10's duly authorized representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Local 10 to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Forthwith mail copies of notice to Regional Di-rector for Region 17, after such notice has been signedas provided above, for posting by Luther L. EssaryConstruction Company and Vincent Metal Works, ifthey so agree, in places where they customarily postnotices to their employees.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Decisionwhat steps the Respondent has taken to comply there-with.MEMBER JENKINS, dissenting in part:Iagreewithmy colleagues in dismissing the8(b)(4)(B) allegation. For the reasons set forth in thedecision of the Administrative Law Judge, I woulddismiss, as he did, the 8(b)(4)(D) allegation.8 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTO ALL EMPLOYEES OF LUTHER L. ESSARYCONSTRUCTION COMPANY, AND VINCENTMETAL WORKSTO ALLMEMBERS OFINTERNATIONAL ASSO-CIATION OFBRIDGE,STRUCTURAL ANDORNAMENTALIRON WORKERS,LOCAL 10,AFL-CIOWe hereby notify our members that:WE WILL NOT engage in or induce or encourageany individual employed by Luther L. EssaryConstruction Company, or Vincent Metal Works,or by any other person engaged in interstate com-merce, or in any industry affecting such com-merce, to engage in a strike or refusal in the courseof such individual's employment to use, manufac-ture, process, transport, or otherwise handle orwork on any goods, articles, materials, commodi-ties, or to perform any services, where an objectthereof is forcing or requiring VincentMetalWorks to assign the work of erecting structuralsteel to employees who are represented by usrather than to employees who are represented bySheet Metal Workers Local Union No. 146.WE WILL NOT threaten, coerce, or restrain LutherL. Essary Construction Company, Vincent MetalWorks, or any other person for such an object.INTERNATIONAL ASSOCIATION OFBRIDGE STRUCTURAL ANDORNAMENTAL IRON WOKERS, LOCAL10,AFL-CIODECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: On Septem-ber 13, 1973, Vincent Metal Works filed unfair labor practicecharges against the labor organization named in the caption,herein called Respondent, and against Grover C. Byrd, asagent of Respondent. Pursuant to these charges the GeneralCounsel of the National Labor Relations Board issued a com-plaint, dated November 30, 1973, alleging that Respondentand its agent, Byrd, had violated Section 8(b)(4)(i) and (ii)(B)and Secion 8(b)(4)(i) and (u)(D) of the National Labor Rela-tions Act, as amended, by engaging in a proscribed secondaryboycott and by seeking to compel an assignment of certainwork to Respondent's own members rather than to otheremployees. Respondent, while admitting its status as a labororganization within the meaning of the Act and further ad-mitting that Byrd was its officer and/or agent, entered itsdenial as to virtually all other material allegations of thecomplaint.Hearing was conducted in this matter in Springfield, Mis-souri, on February 28, 1974. At the conclusion of the hearingcounsel for Respondent presented oral argument, and Gen-eral Counsel submitted a written brief on March 28, 1974.Upon the entire record, upon my observation of the wit-nesses, and after due consideration of the argument and brief,Imake the following:FINDINGS AND CONCLUSIONSIJURISDICTIONVincent Metal Works, a sole proprietorship, has an officein Springfield,Missouri, and is engaged in the business ofperforming metal contracting services in the constructionindustry.-1,uther L. Essary Construction Company, hereincalled Essary, is a Missouri corporation with an office inSpringfield,Missouri, and is a general contractor in the con-struction industry. On the basis of allegations in the com-plaint that Essary made interstate purchases in excess of$50,000 and that both Essary and Vincent Metal Works wereemployers engaged in commerce within the meaning of theAct, all parties at the hearing stipulated, for purposes of theinstant proceeding that both enterprises are respectively en- 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in interstate commerce within the meaning of the Actand that the National Labor Relations Board has jurisdictionherein. I so find.I find further, as alleged and admitted in the pleadings, thatRespondent is a labor organization within the meaning of theAct, and that Grover'C. Byrd, its business representative, isan officer and/or agent of Respondent.IITHE ALLEGED UNFAIR LABOR PRACTICESA. TheEvidenceAll the events relevant here occurred during the month ofSeptember 1973 at a construction site in Springfield, Mis-souri, where Essary as general contractor was constructing alibrary building for Central Bible College. Essary subcon-tracted the job of erecting the basic metal structure for thebuilding to Vincent Metal Works. The complaint alleges that`all times material herein Respondent had a labor disputewith Vincent Metal Works arising out of the latter's assign-ment of the metal work at the construction site to employeeswho are not members of the Respondent. The complaintfurther alleges that at no time material herein did Respondenthave any labor dispute with Essary. The gravamen of thealleged unfair labor practices is that Respondent by picketingat the construction site and by related conduct sought unlaw-fully to enmesh neutral employers in its dispute with VincentMetalWorks, and sought also to compel Vincent MetalWorks to assign its work to members of Respondent ratherthan to its own employees. Respondent's position is that it didnot engage in proscribed conduct and that its sole object wasto protect the area standards relating to wages and workingconditions of employees in the industry from erosion. It isuncontroverted, and all parties admit, that the employees ofVincentMetalWorks received substantially less pay thanemployees doing the same work who are represented by Re-spondent.The bulk of the evidence, much of which is documentary,isundisputed. Essary has for some years had a collective-bargaining relationship with Respondent. Respondent refersironworkers to Essary as needed. Among the provisions inthe contractual arrangement between Essary and Respondentis a clause precluding Essary from sub-contracting construc-tion site work covered by the contract to anyone other than"a person, firm, partnership or corporation that is party to anexecuted current contract with the [Respondent]."' VincentMetalWorks does not have a contractual arrangement orcollective-bargaining relationship with Respondent. VincentMetal Works employees are represented exclusively by SheetMetal Workers Local Union No. 146. Both the sheet metalworkers here and the ironworkers represented by Respondentdo the kind of work involved in the present controversyEarly in September Grover C. Byrd, aware that Essary hada building to erect on the construction site, came to the siteand talked to Gerald Thomlinson, superintendent for Essary,who was on the premises. Minor discrepancies in the tes-timony of Byrd and Thomlinson aside, it appears that Byrdasked Thomlinson when he would need ironworkers to do themetal work, that Thomlinson told Byrd the metal work had'No contentionismade that this clauseisunlawfulbeen subcontracted to Vincent Metal Works, and that Essaryhad no control in the matter. Byrd observed that such sub-contracting was violative of the subcontracting clause in thebargaining agreement. Thomlinson responded that Byrdwould have to take that matter up with Luther Essary di-rectly.According to Thomlinson, a witness for General Counsel,Byrd then requested that Essary ask Vincent to use ironwork-ers to do the work. Thomlinson reiterated that he had nocontrol. There is conflict in the testimony as to what if any-thing, Byrd said at this point about further referral of em-ployees by Respondent to Essary. Thomlinson, whose mem-ory in this regard was less than precise, testified that Byrdtold him Respondent would no longer feel obligated, in viewof Essary's breach of the subcontracting clause, to furnish"any help for this job." Further questioning by GeneralCounsel in an effort to elicit testimony from Thomlinson thatByrd made more sweeping or truculent statements failed.'In any event, it is clear, as General Counsel concedes, that"notwithstanding Byrd's above-related statements to Thom-linson the Respondent Union did not fail or refuse to refermen in response to Essary's later requests." (Bnef, p. 2).Instead, a week or so following the conversation betweenByrd and Thomlinson, Byrd on September 11, 1973, at about8:30 a.m. placed a picket at the entrance to the constructionsite.The picket carried a sign bearing the following legend:Vincent Metal Works breaking established working con-ditions of Iron Workers Local 10, AFL-CIO, 1000 East10th Street, Kansas City, Missouri, VI 2-8917 or 866-3132.The picketing did not come wholly as a surprise. Followinghis conversation with Thomlinson, Byrd had instituted inqui-ries and verified that the wage rates of the Vincent MetalWorks employees were substantially less than those paidironworkers, a fact known also to Vincent Metal Works.Accordingly, Byrd wrote to Vincent Metal Works, underdate of September 5, as follows:Our organization has investigated the wages and benefitsreceived by your employees. We find yourwages andbenefits are inferior to those that prevail in this area. Ourorganization has worked hard for years to get a fair anddust prevailing wage for our members and local citizensof this area. We believe when the prevailing wage in the2 In furtherance of this effort, General Counsel introduced an affidavitgiven by Thomlinson to a Board agent on September 20, 1973, some 5months before the hearing In that affidavit, Thomlinson said, in relevantpartByrd did not threaten to picket the job if Ironworkers were not usedto erect the building, but he did say he couldn't work with us (Essary)anymore, if we permitted Sheet Metal Workers to erect the steel build-ingByrd did explain that he meant the CBC job only Grover Byrdfurther explained to me that his reason for saying the above was thathe thought that we (Essary) would be violating our contract if we didn'tuse ironworkers to erect the green metalOn all the evidence I conclude that the tenor of Byrd's remarks to Thomlin-son, assuming they were made as Thomlinson testified, does not rise to thestatus of conduct proscribed by Section 8(b)(4) of the Act INTERNATIONAL ASSN.OF BRIDGE,IRON WORKERS,LOCAL 10157area is reduced the local employees, merchants andprofessionalmen are all hurt. The entire communitysuffers.We believe it is our obligation, along with theother local citizens and residents of this area to maintainthe standard of living presently prevailing in this area.Accordingly, this organization intends to inform thepublic and citizens of this area by means of peacefulpicketing and other forms of publication that you arebreaking down the prevailing wage rates and workingconditions in this area.Our only intention throughout the course of this disputeis to inform the public and citizens of this area that youremployees receive inferiorwagesand benefits.We wishto inform you this organization does not intend to inter-fere with any of your employees' rights guaranteed bythe National Labor Relations Act to either become orrefrain from [sic] any union activities. We are not de-manding your employees to become union members, norare we demanding you recognize us orsign acontractwith our union. We expressly disclaim any such de-mands. As stated, our only intention is to inform thepublic and citizens of this area that your employees re-ceive wages and benefits that are inferior to those estab-lished in this area.Vincent Metal Work admittedly received this letter on orabout September 7. It did not answer the letter or makecontact with Respondent. As noted, the single picket bearingthe sign already described appeared on September 11 at theGrant Street entrance to the construction site which was themain entrance then being used by all who worked on the site.It is undisputed that the picketing, on that day and thereafter,was at all times performed by single picket and was at alltimes peaceful.On the day the picketing began, September 11, VincentMetal Works employees were working on the constructionsite.They continued to work on that day and for the durationof the picketing. Essary was also operating on the site onSeptember 11 but had no ironworkers on the job at that time.Subsequently, Essary did call upon Respondent for ironwork-ers and they were supplied. Whether this occurred while thepicketing was going on or after the picketing had ceased is notclear on the recordAnother enterpriseengaged inoperations on the construc-tion site on September 11 was John Drennon & Sons, towhich Vincent Metal Works has assigned the job of hoistingthe steel Vincent Metal Works was going to erect. John Dren-non & Sons had two employees on the site at that time, DavidDrennon and Gary Montgomery, who were operating a craneto hoist the steel. Both had reported to work that morning.Upon the appearance of the picket, they stopped work AsDavid Drennon testified, "we were trying to figure out whatwas going on with that picket there, we didn't know whetherwe should go ahead and work, or honor the picket line orwhat.We were in a tizzy right then, to tell you the truth."The Drennon work stoppage lasted only 1 day. The followingday, September 12, John Drennon & Sons resumed opera-tionsatthe site and continued until its work wascompleted.'James A. Vincent, operator and manager of Vincent MetalWorks, was also on the site on the morning of September 11.Disturbed by the appearance of the picket and the Drennonwork stoppage Vincent called and went to see his attorneyDon Jones. On advice of counsel, Vincent personally hand-painted twosign.One sign read, "Main entrance. VincentMetal Work employees use rear entrance"; the other read,"Vincent Metal Works employees use this entrance." At Ip.m. Vincent posted the first sign at the Grant Street entrancethrough which theretofore all employees had entered andwhere the picket was patrolling. The second sign was postedat the rear entrance on Norton Road.` At or about the sametime Attorney Jones appeared at the construction site andtogether with Vincent gave the picket a copy of a paper called"Notice to All Construction Personnel" which had been pre-pared by Attorney Jones. Copies were also given by Vincentto all the employees. The text of the notice was to the effectthat all construction personnel on the site would "immedi-ately and henceforth" enter and leave the construction siteonly through the gate or entrance specifically designed forthem. Vincent Metal Works employees were instructed to usethe rear entrance, and all other employees the Grant Streetor main entrance. The notice further stated a demand that allunions having a dispute with Vincent Metal Works or havinga right to picket Vincent Metal Works refrain from picketingthe main entrance since such picketing would improperlycoerce and restrain employees of other enterprises not toperform their services, and that picketing against VincentMetal Works be conducted at the latter's separate entrance.The notice closed with a statement that Ironworkers Local10,Respondent herein, was being given copies of the noticeboth at its office address and through its picket carrier.Vincent testified that upon distribution of the notice, theVincentMetalWorks employees immediately left the sitethrough the front entrance and reentered through the rearentrance. He acknowledged that apart from giving a copy ofthe notice to the picket, lie made no effort, contrary to therecital in the notice, to contact the Respondent and did notgive a copy of the notice to Byrd He acknowledged also thatwhen the picket was given a copy of the notice, the picket leftfor a brief interval but then returned and resumed picketingat themainentranceGrover Byrd confirmed that the picket was not at his postfor a brief period during the early afternoon of September 11.Byrd testified that he came to the construction site at about2:30 p.m. on that day and found no picket on the premises.However, the individual who had been picketing saw Byrdarrive, came over to Byrd's car, told Byrd he had a letter andgave it to Byrd. Byrd, without reading the "letter," which wasin fact the notice previously described, ordered the picketback to the place he had previously been picketing.'3The substance of a conversation between David Drennon and GroverC Byrd, which I am satisfied occurred on the afternoon of September 11,will be discussed later in this DecisionOn the following day, September 12, the handpaintedsigns were re-placed by professionally painted signs to the same effect5Vincent testified that Byrd arrived on the scene at or about 1 30 p inConsidering all the intervening events including the posting of the hand-painted signs,the arrival of Jones, the distribution of the notices to theemployees and to the picket, and the temporary absence of the picketthereafter, to all of which Vincent testified and which he stated occurredbeginningat or about 1 p in , I am satisfied and find that Vincent'sestimate(Continued) 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Byrd, he did not read the "letter" handedhim by the picket until his return to Respondent's office.Immediately after reading it, Byrd called Respondent's attor-ney who told Byrd to station the picket at the rear gate. Byrdconcluded that since the working day was about over, it wastoo late to do anything. On the next morning, however, Sep-tember 12, Byrd stationed the picket at the rear entrance usedexclusively by Vincent Metal Works employees. There thepicket remained through September 18 when the structuralironwork was completed. No further incidents occurred dur-ing the period from September 12 to 18 and no allegation ofunfair labor practice is predicated on conduct during thisperiod. There is some conflict in the evidence concerningprecisely when the picketing at the main entrance ceased onSeptember 11. Vincent testified that it ceased about 4:30 p.m.but conceded that he really couldn't "pinpoint the time."Byrd testified that the picketing ceased about 3:45 p.m. whenthe picket called him to tell him he was through picketing forthe day.'B.The Conversation Between Byrd and David Drennontold him not to go to work, Drennon replied that the onlything anyone said to him was, "It's up to your discretion,"that Byrd "didn't really say yes or no. He said, 'you betternot."'Only brief reference was made to Grover C. Byrd's exten-sive testimony as to his encounter with Drennon. Accordingto Byrd the encounter took place shortly after he arrived atthe construction site at 2:30 on the afternoon of September11 and discovered that his picket was not patrolling. Byrdtestified that Drennon came to Byrd's car, opened the doorand asked Byrd "What's the deal?" Byrd, who had seenAttorney Jones in the area, told Drennon that he (Byrd) didnot want to talk because Jones was coming over to the car andByrd had nothing to say. Drennon, according to Byrd, said"Okay" and left. In the meantime Attorney Jones reached thecar. Byrd refused to talk to him also and drove off. Byrd'stestimony as to this incident was unshaken on cross examina-tion by General Counsel.For reasons stated more fully hereunder, I believe thatGrover C. Byrd's account of his interchange with Drennonon September 11 more accurately reflects what actually oc-curred.General Counsel places special emphasis on a conversationbetween Grover Byrd and David Drennon which, as noted,I believe to have occurred on the afternoon of September 11,the first day of the picketing.Drennon's testimony concerning this conversation was notaltogether clear. On direct examination by General Counsel,Drennon stated that in the early part of September whileworking at the construction site he had conversation withByrd in the latter's car on Grant Street in front of the site.According to Drennon, he asked Byrd what was going onbecause he (Drennon) wanted to go ahead and do his workand Byrd replied, "You better not because the Sheet Metalwas doing our workers' work" Drennon testified further thathe then asked Byrd if Byrd was "bullshitting" or whether itwas really legal and that Byrd replied, "You dam right it'slegal." The conversation then ended, according to Drennon,because another individual started walking up to the car andByrd did not want to talk to the other individual.On cross-examination Drennon stated that he could notrecall what day this conversation with Byrd took place al-though the context to which he testified would indicate thatthe day was September 11. Drennon stated that he went overto talk to Byrd because "being kind of friends . . . I just wentover to talk to him, shoot the bull." Drennon denied thatByrd stated at the outset that he did not want to talk toDrennon or that Byrd made any mention of wages or workingconditions.Drennon stated that he was aware at this timethat an ironworker was picketing but that he (Drennon) didnot read the sign although he had "talked to the guy who wascarrying it." Drennon repeated on cross-examination thatByrd said "the Sheet Metal people was doing his work" andthat the picketing was legal. The whole conversation accord-ing to Drennon consumed "a very short minute or two." Inresponse to final questioning, however as to whether anyoneof time is not likely to be accurate and that Byrd;s arrival was closer to 2 30p in. asByrd testified6 I deem it unnecessary to speculate as to which of the two estimates ismore nearly correct I am satisfied that the picketing on September 11 didcease sometime between 3 45 p in.and 4 30 p inC. Analysisand ConcludingFindingsPicketing to preserve area standards is lawful and permissi-ble.United Brotherhood of Carpenters and Joiners ofAmerica,Local 480, AFL-CIO (National Mill Designs, Inc.,)209NLRB 921 (1974). On the other hand, such picketing "maybe unlawful if there is additionally an unlawful objective asrevealed by contemporaneous statements of union agents orother pertinent evidence."Local No. 441, InternationalBrotherhood of Electrical Workers, AFL-CIO (Rollins Com-munications,Inc.),208 NLRB 942 (1974).The foregoing principles state the respective positions ofthe parties.Respondent maintains that all its efforts herewere devoted to preventing the erosion of the wage standardsithad established in the area for the particular work beingdone, that it lawfully picketed for that purpose and for thatpurpose only, and that it engaged in no other proscribedconduct. General Counsel, on the other hand, while not dis-puting the legality of area standards picketing, argues thatRespondent was nonetheless guilty of unfair labor practicesbecause Respondent's conduct had "the concurrent objects offorcing or requiring Essary and John Drennon & Sons tocease doing business with Vincent Metal and/or forcing orrequiring Vincent Metal to assign the performance of thecontroverted erection work duties to members of the Re-spondent Union." In support of this position General Coun-sel asserts, first, that Respondent's picketing was not solelyconfined to the area reserved for the use of the primaryemployer, VincentMetalWorks. On this point GeneralCounsel citesMoore Dry Dock Company,92 NLRB 547(1950). Second, General Counsel relies for further evidenceof illicit objectives on two conversations in'which Grover C.Byrd, Respondent's agent, engaged-one conversation withEssary's superintendent, Gerald Thomlinson; the other withDavid Drennon who was on the payroll of John Drennon &Sons.The issue here, as inNational Mill Designs, Inc., supra,isone of fact. INTERNATIONAL ASSN.OF BRIDGE,IRON WORKERS,LOCAL 10159First,as to the picketing.It is not necessary to recapitulateall the evidence to demonstrate that on its face the situationhere would appear to fall in the classic pattern of area stand-ards picketing.The short ofthe matter is that Respondentafter making appropriate inquiry verified the fact, also knownto Vincent Metal Works, that the latter's employees werebeing paid$2 to $3 less per hour than employees representedby Respondent received for doing like work.Respondent soinformed Vincent Metal Works by letter which the latterreceived on or about September 7. The letter declared Re-spondent's intention to publicize"by means of peaceful pick-eting and other forms of publication"the erosion of the wagestandards Respondent has established.The letter further ex-pressly disclaimed any intention to interfere with statutoryrights of employees and any demand that Vincent MetalWorks become members of Respondent or that VincentMetal Works recognize or enter into a contract with Re-spondent.On the morning of September 11 Respondent,as indicatedin its letter to which Vincent Metal Works made no reply,stationed a picket at the Grant Street entrance to the con-struction site,the entrance used in common by employees ofVincent metal works and by employees of other contractorsworking on the site. The picket bore a sign stating that Vin-centMetalWorks was breaking established conditions ofIronworkersLocal 10.It is undisputed that the picketing was preacful and noclaim is made that the picketing at its inception violated anyprecept enunciated inMoore Dry DockTrue, two employeesof John Drennon & Sons, who had started to work thatmorning,stoppedworking when they saw the picketHowever, as the Board has frequently held, the fact thatpicketing to protest substandard conditions may have an im-pact on deliveries or working operations does not in and ofitself supply evidence of a prohibited objective. SeeNationalMill Designs, Inc., supra.Vincent Metal Works employees continued to work on themorning of September 11. However,in an effort to confinethe impact of the picketing, Vincent Metal Works, after con-sultation with counsel,established a separate gate at the rearof the site for its own employees,and designated the GrantStreet entrance for the use of all other employees and contrac-tors working on the site.Appropriate signs so indicating wereposted at the respective entrances and copies of a notice weregiven to all employees stating the action taken.The noticealso stated a demand that any further picketing directedagainst Vincent Metal Workers be restricted to the rear en-trance designated for the use of its employees.Vincent MetalWorks took the foregoing actions including service of a copyof the notice upon the picket-no copy was furnished Re-spondent although the face of the notice indicated that thiswas being done-in the early afternoon of September 11 justa few hours before quitting time.On the following morningSeptember 12, Respondent moved its picket to the rear en-trance as requested.Operations on the construction site con-tinued thereafter without interruption. On September 18, themetal work which gave rise to the dispute was completed andRespondentwithdrewits picket.On this state of the record the only ground on whichGeneral Counsel posits the claim that the picketing, itselfdisclosed that it was for an illegal objective or for illegalobjectives rests on its assertion that the picket was notremoved from the Grant Street entrance forthwith on theafternoon of September 11 when the separate gates were es-tablished.The evidence in that regard can be succinctlystated.The picket received the notice already describedshortly after 1 p in. He immediately stopped picketing. Some-time between 1:30 and 2.30 p.m.-for reasons already in-dicated,Ibelievethe later estimate to be moreaccurate-Grover C. Byrd arrived at the site and directed thepicket to resume his picketing The picket was resumed fora period of about 2 hours when the workday ended. Thefollowing morning,as noted,the picket was moved to the rearentrance where Vincent Metal Works employees entered andleft the site.Relevant here is the question as to why Byrd did not relo-cate the picket forthwith upon his arrival at the site on theafternoon of September 11. Byrd explained that he had notseen the signs newly posted at the entrance and that he didnot read the notice given him by the picket until he (Byrd)reached his office later that afternoon.By that time the work-day was about over and Byrd decided to take no action.Byrd's testimony in this regard was unshaken and uncon-tradicted.However,even assuming,arguendo,that Byrd wasaware, or should have been aware,shortly after his arrival atthe site that afternoon that separate gates had been estab-lished,his failure to make immediate arrangements to trans-fer the location of the picketing does not warrant a findingof illicit objectives. The fact of the matter is that with theexception of the few hours on the afternoon of September 11,the picketing throughout the entire period from September 11through September 18 was scrupulously peaceful and correct,that it was conducted with an equally scrupulous regard fortheMoore Dry Dockcriteria, and that it was publicly andexpressly directed against the erosion of wage standards. Ex-cept for the fact that John Drennon and his coworker volun-tarily elected to respect the picket line and withhold theirservices on the very first day of the picketing, there appearsto have been no other interruption of operations at the siteand Respondent at no time withheld its furnishing of em-ployees to Essary with whom it had a contractual relation-ship.Against this total background it strains credulity todraw an inference that underlying Respondent's totally legiti-mate effort to preserve area standards were "concurrent ob-jectives" of forcing or requiring Essary or John Drennon &Sons to cease doing business with Vincent Metal Works or toforce or require the latter to assign its metal work to Respon-dent'smembers. Respondent's letter of. September 5 unam-biguously disclaimed such objectives and the whole patternof the picketing was consistent with that disclaimer.To apply theMoore Dry Dockcriteria here because for afew hours out of an entire week of picketing there was atechnical breach of the standards there enunciated wouldexalt form above substance Certainly, it does not establishthat the area standards picketing had concurrent illicit objec-tives. I find a failure of proof in this regardRemaining for consideration,therefore, are the conversa-tions which Grover C. Byrd had with Thomlinson and Dren-non respectively. As already noted Byrd asked Thomlinsonwhen he would need ironworkers. Informed that the metalconstruction work had been subcontracted to Vincent MetalWorks whose workers were represented by a different union, 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDByrd complained that this was violative of the collective-bargaining agreement. Crediting Thomhnson's impreciserecollection herein, it appears that Byrd may also have saidthat Respondent would not in these circumstances feel obli-gated to furnish Essary with any "help for this job." In pointof fact, as General Counsel concedes, Respondent "did notfail or refuse to refer men in response to Essary's later re-quest."Considered alone or in context, nothing in Byrd's remarksaddressed to Thomlinson, superintendent for Essary, esta-blishes either the threat, coercion, or restraint proscribed inSection 8(b)(4)(ii) of the Act or the illicit objects defined insubsections (B) and (D) of that section, both of which mustbe established to justify the unfair labor practices herealleged.'The conversation between Byrd and Drennon likewise failsto support General Counsel's case. On the basis of the evi-dence, already summarized, as to that conversation, I creditByrd's account to this brief colloquy which in essence wasthat Byrd approached him on the afternoon of September I 1and asked what the "deal" was, and that Byrd replied he didnot want to talk and that Drennon should leave. Byrd ex-plained that he took this action because he saw AttorneyJones approaching and that he wanted no confrontation withJones.Drennon confirmed that he went over to Byrd's car andinitiated the conversation, stated that he and Byrd were "kindof friends," and that he (Drennon) went over to "shoot thebull." He could not recall at first how long the conversationwas and later testified that it took a "very short minute ortwo." Drennon agreed that Byrd terminated the conversationbecause a man in a"business suit"was approaching Byrd'scar.Drennon gave differing versions of what Byrd said tohim. Thus, Drennon stated first that Byrd told him he "betternot [work] because the Sheet Metal was doing our workers'work"; later, that the only thing Byrd said to him was "It'sup to your discretion" and then, that Byrd "really didn't sayyes or no. He said `You better not."'eGeneral Counsel did elicit from Byrd that Respondent would have likedto have had the metal work here involved However, the obvious fact thatRespondent would have liked this work does not establish in any sense thatRespondent engaged in unlawful conduct to obtain itFurther doubt is cast on Drennon's credibility by his ac-knowledgement that he knew the picket carrying thesign wasan ironworker because he had talked to the man carrying thesign but that he had not read thesign.It isalso clear fromthe record that Drennon had voluntarily stopped workingupon the appearance of the picket hours before his conversa-tion with Byrd and that on the following day when the picketwas moved Drennon went back to work.On all the evidence, therefore, and on the basis of myobservation of Drennonas a witness,I find his testimonyunworthy of credence. Even assuming, however, that cre-dence would be given to his shifting and inconsistent accountsof a very brief conversation, it would still fall short of estab-lishing a violation of the Act. Drennon sought out Byrd notthe converse, and the entire course of the picketing arguesagainst thenotion that Byrd would have seized on Drennon'sappearance to bring illegal pressures to bear.I find and conclude that General Counsel has not sustainedthe burden of establishing that Respondent or its agent, Byrd,engaged inconduct proscribed by Section 8(b)(4)(B) and/or(D) of the Act. I find, on the contrary, that Respondent wasat all timesrelevant here engaged in permissible and lawfulactivities to protectits areastandards from erosion.CONCLUSIONS OF LAWThe evidence does not establish that Respondent or itsagent,Grover C. Byrd,engaged inthe unfair labor practicesalleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I recommend the following:ORDER'The complaint is dismissed in its entirety.8 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules andRegulations,be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes